


110 HRES 1062 IH: Expressing support for National Facial

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1062
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mrs. McCarthy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for National Facial
		  Protection Month.
	
	
		Whereas 5,000,000 teeth are knocked out each year during
			 sports activities;
		Whereas an athlete participating in contact sports has a
			 10 percent chance of sustaining a significant oral-facial injury each
			 season;
		Whereas studies indicate that approximately one third of
			 all dental injuries and approximately 19 percent of head and face injuries are
			 sports-related;
		Whereas an athlete is 60 times more likely to sustain
			 damage to the teeth when not wearing a protective mouth guard;
		Whereas emerging evidence supports that youth athletes
			 wearing full facial protection during baseball, softball, hockey, and lacrosse
			 can significantly reduce their risk of oral-facial trauma;
		Whereas the Task Force on Community Preventive Services
			 found that there is insufficient evidence, due to a lack of available research
			 data, to support intervention programs to encourage the use of helmets,
			 facemasks, and mouth guards to reduce oral-facial trauma in contact
			 sports;
		Whereas the Task Force on Community Preventive Services
			 has recommended additional research on the effectiveness of intervention
			 programs to encourage the use of helmets, facemasks, and mouth guards;
			 and
		Whereas April 2008 would be an appropriate month to
			 designate as National Facial Protection Month: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)expresses support for National Facial
			 Protection Month;
			(2)declares it is
			 critical—
				(A)to raise awareness about the importance of
			 using proper dental and facial protection during sporting activities;
			 and
				(B)to conduct additional research to study the
			 effectiveness of intervention programs to encourage use of helmets, facemasks,
			 and mouth guards;
				(3)calls on sports health care professionals,
			 parents, and coaches to—
				(A)educate athletes about the importance of
			 protective equipment and encourage the use of all protective devices to ensure
			 the athlete's safety; and
				(B)recommend using protective equipment that
			 meets the standards of the National Operating Committee on Standards for
			 Athletic Equipment (NOCSAE) and is clearly identified as being in compliance;
			 and
				(4)requests the President to issue a
			 proclamation calling upon the people of the United States to observe National
			 Facial Protection Month with appropriate ceremonies and activities.
			
